Case 4:19-cv-00119-SDJ-KPJ Document 171 Filed 11/23/20 Page 1 of 11 PageID #: 4036




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

   JOHN S. VANDERBOL III, ET AL.                 §
                                                 §
   v.                                            § CIVIL NO. 4:19-CV-119-SDJ
                                                 §
   STATE FARM MUTUAL AUTO                        §
   INSURANCE COMPANY, ET AL.                     §

            MEMORANDUM ADOPTING IN PART REPORT AND
        RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in

  this action, this matter having been heretofore referred to the magistrate judge

  pursuant to 28 U.S.C. § 636. On September 1, 2020, the magistrate judge entered

  proposed findings of fact and recommendations, (Dkt. #158) (the “Report”), that the

  Motion to Dismiss Plaintiffs’ Third Amended Complaint and Brief in Support,

  (Dkt. #106), filed by Defendants State Farm Mutual Automobile Insurance Company,

  State Farm Fire and Casualty Company, Michael Tipsord, Jon Charles Farney,

  Randall Houston Harbert, Paul Joseph Smith, and Stephen Michael Wey be granted.

         Plaintiffs John S. Vanderbol III and Erica Quinn filed objections to the Report,

  (Dkt. #161) (the “Objections”), 1 and Defendants filed a response to the Objections,



         1 Plaintiffs also filed a Motion for Leave to File a Brief in Support with Plaintiffs’
  Objection to the Magistrate Judge’s Report and Recommendation, (Dkt. #160) (the “Motion
  for Leave”), wherein Plaintiffs argue that “there are so many errors, omissions, miscites, and
  erroneous conclusions, the local rule’s page limitation places an undue burden on the
  Plaintiffs.” Plaintiffs ask that the Court consider Plaintiffs’ twenty-six-page Brief in Support,
  (Dkt. #161-1), in addition to their Objections. (Dkt. #160). Further, Plaintiffs appear to
  request oral argument on their Motion for Leave and their Objections. See (Dkt. #160).
  Defendants argue that Plaintiffs’ Motion for Leave should be denied because the Brief in
  Support fails to assert a valid basis for finding error in the magistrate’s judge’s Report,
  represents an attempt to “pile even more paper” onto the record, and contains accusations
                                                 1
Case 4:19-cv-00119-SDJ-KPJ Document 171 Filed 11/23/20 Page 2 of 11 PageID #: 4037




  (Dkt. #166). The Court, having reviewed the Report and considered de novo the

  Objections, is of the opinion that the findings, reasoning, and conclusions of the

  magistrate judge with respect to Rule 8, (Dkt. #158 at 7–11), are correct and that the

  Objections to the Report are without merit. The Court therefore adopts in part the

  findings, reasoning, and conclusion of the magistrate judge, including only the

  introduction, (Dkt. #158 at 1), the factual and procedural background, (Dkt. #158 at

  1–4), and the discussion section concerning Rule 8, (Dkt. #158 at 7–11), which is

  dispositive of the instant litigation.

                                        I. BACKGROUND

         The factual allegations in this case are set out in further detail by the

  magistrate judge in the Report and are not reproduced here in their entirety. In their

  Third Amended Complaint, Plaintiffs brought claims against Defendants for alleged

  violations of the Racketeer Influenced and Corrupt Organizations (“RICO”) Act, the

  Texas Deceptive Trade Practices Act (“DTPA”), and fraudulent inducement.

  (Dkt. #134). Plaintiffs generally allege that Defendants participated in various fraud

  schemes associated with their promoting and selling insurance policies, causing

  Plaintiffs’ damages. See generally (Dkt. #134).

         Plaintiffs John S. Vanderbol III and Erica Quinn, proceeding pro se, each filed

  suit against Defendants State Farm Fire and Casualty Company (“State Farm Fire”)



  against the Court. See (Dkt. #168). Upon review of the Objections and the Brief in Support,
  the Court notes that Plaintiffs object to only some of the magistrate judge’s findings in their
  Brief in Support. See (Dkt. #161, #161-1). Out of an abundance of caution, the Court will
  consider, where necessary, the objections contained in Plaintiffs’ Brief in Support. However,
  the Court declines to hear oral argument on Plaintiffs’ Objections. Accordingly, Plaintiffs’
  Motion for Leave, (Dkt. #160), is GRANTED in part and DENIED in part.
                                                2
Case 4:19-cv-00119-SDJ-KPJ Document 171 Filed 11/23/20 Page 3 of 11 PageID #: 4038




  and State Farm Mutual Auto Insurance Company (“State Farm Auto”) on

  February 13, 2019. (Dkt. #1; Case No. 4:19-CV-120, Dkt. #1). Plaintiffs’ original

  Complaints were each forty-five pages in length and contained over 125 pages of

  attachments. (Dkt. #1; Case No. 4:19-CV-120, Dkt. #1). On April 2, 2019, Defendants

  State Farm Fire and State Farm Auto filed a motion to dismiss in each of Plaintiffs’

  suits, and both Vanderbol and Quinn filed thirty-one-page First Amended Complaints

  on April 23, 2019. (Dkt. #9, #15; Case No. 4:19-CV-120, Dkt. #9, #15). Defendants

  State Farm Fire and State Farm Auto then filed their second motion to dismiss in

  Vanderbol’s and Quinn’s respective suits on May 3, 2019. (Dkt. #18; Case No. 4:19-

  CV-120, Dkt. #18). On May 31, 2019, Vanderbol and Quinn each filed a motion for

  sanctions against Defendants State Farm Auto and State Farm Fire based on

  Defendants’ filing of the motions to dismiss. (Dkt. #26; Case No. 4:19-CV-120,

  Dkt. #27). On June 7, 2019, Defendants State Farm Auto and State Farm Fire moved

  to have Vanderbol declared a vexatious litigant. (Dkt. #27).

        On June 17, 2019, the magistrate judge consolidated Plaintiffs’ suits,

  (Dkt. #33), denied Plaintiffs’ motions for sanctions, (Dkt. #36, #45), and denied

  Defendants’ motion to declare Vanderbol a vexatious litigant, while warning

  Vanderbol that “sanctions may be imposed for any future vexatious, duplicative, or

  harassing conduct or filings.” (Dkt. #47, #51).

        On July 3, 2019, Plaintiffs then filed their seventy-one-page Second Amended

  Complaint, (Dkt. #39), with over 200 pages of exhibits. (Dkt. #47, #51). On July 12,

  2019, Defendants State Farm Fire and State Farm Auto filed their third Motion to



                                             3
Case 4:19-cv-00119-SDJ-KPJ Document 171 Filed 11/23/20 Page 4 of 11 PageID #: 4039




  Dismiss, (Dkt. #43), and on September 19, 2019, the Individual Defendants filed their

  motion to dismiss, (Dkt. #72). Plaintiffs responded by filing a seventy-page “Rule 12.1

  Civil RICO Case Statement,” (Dkt. #73), and 158-page “Plaintiffs’ 1st Amended Rule

  12.1 Civil RICO Case Statement,” (Dkt. #89), seeking to supplement their Second

  Amended Complaint.

        On September 5, 2019, Defendants then filed a Motion for Sanctions,

  (Dkt. #67), alleging that Plaintiffs continued to make unsubstantiated criminal

  accusations against Defendants’ counsel in filings with the Court. Plaintiffs then filed

  a motion to disqualify Defendants’ counsel, (Dkt. #77), arguing that Defendants’

  counsel were participants in Defendants’ alleged fraud scheme. On October 9, 2019,

  Defendants filed a Motion to Strike Plaintiffs’ Rule 12.1 Civil RICO Case Statement.

  (Dkt. #83).

        On November 4, 2019, the magistrate judge held a hearing to address the

  parties’ various pending motions. (Dkt. #91). During the hearing, the magistrate

  judge discussed allowing Plaintiffs to amend their complaint for a third and final time

  and expressly warned Plaintiffs that they needed to state their claims “succinctly.”

  (Dkt. #96). The magistrate judge then entered an order, (Dkt. #92), directing

  Plaintiffs to file their Third Amended Complaint by November 21, 2019, and to

  incorporate the arguments set forth in Plaintiffs’ Rule 12.1 Civil RICO Case

  Statements within their Third Amended Complaint. The magistrate judge denied

  Defendants’ motion for sanctions because Plaintiffs agreed to withdraw their filings

  containing personal attacks against Defendants’ counsel, but the Court again warned



                                             4
Case 4:19-cv-00119-SDJ-KPJ Document 171 Filed 11/23/20 Page 5 of 11 PageID #: 4040




  Plaintiffs that future bad acts or personal attacks against opposing counsel would not

  be tolerated. (Dkt. #95, #104). The magistrate judge also denied Plaintiffs’ motion to

  disqualify Defendants’ counsel. (Dkt. #97).

        On November 21, 2019, Plaintiffs filed their Third Amended Complaint.

  (Dkt. #99). Plaintiffs’ Third Amended Complaint is 383 pages long, with a thirty-five-

  page brief in support and twenty-six additional pages of exhibits. (Dkt. #99, #99-1,

  #99-2, #99-3, #99-4, #99-5, #99-6, #99-7, #99-8, #99-9). On November 27, 2019,

  Plaintiffs again filed a Rule 12.1 Civil RICO Case Statement, (Dkt. #102), which is

  128 pages in length. Citing an improperly added party, the Court ordered Plaintiffs

  to refile their Third Amended Complaint without any references to State Farm Lloyds

  as a defendant in this matter by February 11, 2020. (Dkt. #123). Plaintiffs failed to

  file their corrected Third Amended Complaint until April 6, 2020. 2 (Dkt. #134).

        On July 21, 2020, the magistrate judge heard oral argument, (Dkt. #153), on

  the pending motions, including Defendants’ most recent Motion to Dismiss,

  (Dkt. #106), and, on September 1, 2020, the magistrate judge entered the Report,

  (Dkt. #158), recommending that Defendants’ motion to dismiss be granted and that

  Plaintiffs’ claims be dismissed.




        2  Plaintiffs filed a Motion for Relief Due to Excusable Neglect, (Dkt. #132), on
  March 30, 2020, asking the Court to deem Plaintiffs’ redacted Third Amended Complaint as
  timely filed. The magistrate judge granted Plaintiffs’ Motion for Relief Due to Excusable
  Neglect on July 21, 2020. (Dkt. #154).


                                             5
Case 4:19-cv-00119-SDJ-KPJ Document 171 Filed 11/23/20 Page 6 of 11 PageID #: 4041




                                      II. DISCUSSION

        The Report addresses in turn each of Plaintiffs’ distinct legal claims—which

  arise out of RICO, the DTPA, and common-law fraudulent inducement—and whether

  Plaintiff has adequately pleaded each claim individually. See (Dkt. #158 at 11–32).

  The Report concludes, among other findings, 3 that Plaintiffs’ Third Amended

  Complaint fails to comply with Federal Rule of Civil Procedure 8 because the

  Complaint is too long, verbose, and confusing to constitute a “short and plain

  statement of the claim,” as required by Rule 8. (Dkt. #158 at 7–11). Plaintiffs contend,

  among other objections, that the Third Amended Complaint is not confusing and that

  the Court failed to warn Plaintiffs of the need to comply with Rule 8. See (Dkt. #161-1

  at 14–15). For the reasons provided below, this order adopts the Report only in part,

  dismissing Plaintiffs’ Complaint in its entirety solely on the basis of the pleadings’

  violation of Rule 8. See (Dkt. #158 at 7–11).

        Federal Rule of Civil Procedure 8 requires that a complaint contain

  “a short and plain statement of the claim showing that the pleader is entitled to

  relief,” FED. R. CIV. P. 8(a)(2), “and that each averment be ‘concise, and

  direct,’” FED. R. CIV. P. 8(e)(1). Scibelli v. Lebanon County, 219 F.App’x 221, 222

  (3d Cir. 2007). Courts have held that the “underlying purpose of Rule 8” is to

  “[e]liminate prolixity in pleading and to achieve brevity, simplicity, and


        3  In addition to recommending the dismissal of Plaintiffs’ Third Amended Complaint
  as violating Rule 8, the Report, relying on Rules 8, 9, and 12(b), concludes that each of
  Plaintiffs’ claims—arising out of RICO, the DTPA, and common-law fraudulent
  inducement—should be dismissed as inadequately pleaded. See generally (Dkt. #158). As
  explained herein, of the Report’s recommended dispositions, this Order adopts only the
  Report’s conclusions regarding Rule 8.
                                             6
Case 4:19-cv-00119-SDJ-KPJ Document 171 Filed 11/23/20 Page 7 of 11 PageID #: 4042




  clarity.” Gordon v. Green, 602 F.2d 743, 746 (5th Cir. 1979) (quoting Knox v. First Sec.

  Bank of Utah, 196 F.2d 112, 117 (10th Cir. 1952)). Accordingly, when a complaint “is

  not only of an unwieldy length, but . . . also largely unintelligible,” Stephanatos v.

  Cohen, 236 F.App’x 785, 787 (3d Cir. 2007), courts in this Circuit—including this

  Court—have deemed the complaint’s dismissal under Rule 8 appropriate. See, e.g.,

  Rogers v. Penland, No. 9:03-CV-160, 2004 WL 7330261, at *13 (E.D. Tex. Jul. 28,

  2004) (dismissing an eighty-page counterclaim for violating Rule 8); Jaser v. AT&T

  Servs. Inc., No. 3:18-CV-3429, 2020 WL 1329151, at *5 (N.D. Tex. Mar. 23, 2020)

  (dismissing a 180-page complaint because it was excessively lengthy and repetitious

  and thus in violation of Rule 8); Kulksdahl v. Loyola Univ. New Orleans, No. 16-2990,

  2016 WL 4261732, *1–2 (E.D. La. Aug. 12, 2016) (dismissing a 130-page complaint

  because it was comprised of “rambling, scattered arguments and factual allegations

  which unquestionably” violated Rule 8 (citing Gordon, 602 F.2d at 745–76)).

        And while the complaint of a pro se litigant is held to “less stringent standards

  than formal pleadings drafted by lawyers,” Johnson v. Dodson, No. 2:14–CV–00059,

  2014 WL 4513380, at *3 (N.D. Tex. Sept. 12, 2014) (quoting Taylor v. Books A Million,

  Inc., 296 F.3d 376, 378 (5th Cir. 2002)), “[a] litigant’s pro se status” does not excuse

  him or her “for lack of knowledge of the Rules of Civil Procedure.” Thrasher v. City of

  Amarillo, 709 F.3d 509, 512 (5th Cir. 2013) (internal citations omitted). Additionally,

  district courts enjoy “great leeway in determining whether a party has complied with

  Rule 8.” Barnes v. Tumlinson, 597 F.App’x. 798, 799 (5th Cir. 2015) (per curiam)

  (quoting Gordon, 602 F.2d at 745).



                                             7
Case 4:19-cv-00119-SDJ-KPJ Document 171 Filed 11/23/20 Page 8 of 11 PageID #: 4043




        Further, while a Rule 8 dismissal is normally without prejudice, Bennett-

  Nelson v. La. Bd. of Regents, 431 F.3d 448, 450 n.1 (5th Cir. 2005), “a dismissal with

  prejudice [is] warranted” where the Complaint is “of an unwieldy length” and “largely

  unintelligible.” Stephanatos, 236 F.App’x at 787; see also 5 Charles Alan Wright &

  Arthur R. Miller, Federal Practice and Procedure § 1217, at 34 (3d ed. 2004) (citing

  U.S. ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 376–77 (7th Cir. 2003)

  (Easterbrook, J.), cert. denied, 540 U.S. 968, 124 S.Ct. 450, 157 L.Ed.2d 313 (2003)

  (after three amended complaints plus one “more definite statement,” none of which

  satisfied Rule 8(a) or 9(b), dismissal with prejudice was warranted); Strunk v. United

  States House of Representatives, 68 F.App’x 233, 235 (2d Cir. 2003) (dismissal with

  prejudice was proper where prior leave to amend was extended generously and

  successive pleadings remained prolix and unintelligible)).

        Here, while Plaintiffs contend that the Third Amended Complaint is formatted

  in a linear manner and is therefore not confusing, (Dkt. #161-1 at 13–15), the Court

  disagrees. The 383-page Third Amended Complaint clearly runs afoul of Rule 8, as it

  is excessively prolix and thus prejudices both Defendants and the Court. See, e.g.,

  (Dkt. #96 at 16–17). As the Report and this Order note, many and much shorter

  pleadings—presented in a similarly repetitious, verbose, and confusing manner—

  have been deemed to violate Rule 8’s “short-and-plain-statement” directive. See supra

  pp. 6–7; (Dkt. #158 at 8–9). Additionally, like in Strunk and Garst, Plaintiffs had

  numerous opportunities to replead in this case and were urged (to no avail) to do so

  more succinctly. See, e.g., (Dkt. #96 at 3, 5, 18). In particular, Plaintiffs’ Second



                                            8
Case 4:19-cv-00119-SDJ-KPJ Document 171 Filed 11/23/20 Page 9 of 11 PageID #: 4044




  Amended Complaint, (Dkt. #39), was seventy-one pages with 220 pages of attached

  exhibits. The magistrate judge expressly warned Plaintiffs that their claims, as

  pleaded in the Second Amended Complaint, (Dkt. #39), were “not succinctly stated or

  properly pled.” (Dkt. #96 at 3), and that Plaintiffs would be afforded one additional

  opportunity to amend before the Court would decide on Defendants’ motion to

  dismiss. (Dkt. #96 at 5).

        Nevertheless, Plaintiffs’ Third Amended Complaint spans 383 pages of largely

  single-spaced allegations, (Dkt. #134), which is longer and more repetitious still than

  each of their prior pleadings. Thus, Plaintiffs flatly declined to heed the Court’s

  warnings. For this and the reasons detailed in the Report, (Dkt. #158 at 7–11),

  Plaintiffs’ Third Amended Complaint is dismissed with prejudice under Rule 8. The

  Court hereby adopts the Report’s findings, reasoning, and conclusions regarding

  Rule 8, (Dkt. #158 at 7–11), and responds below to Plaintiffs’ objections thereto.

        In their Objections, Plaintiffs fail to distinguish the facts of the instant

  litigation from the case law cited in the Report, which establishes that shorter (and

  similarly undigestible) pleadings than Plaintiffs’ Third Amended Complaint have

  been held by courts to violate Rule 8. (Dkt. #158 at 9). Additionally, Plaintiffs fail to

  present case law where, in analogous instances, courts deemed a complaint of similar

  nature and length acceptable under Rule 8.

        Plaintiffs further contend that Rule 8 should be read together with Rule 9—

  which imposes heightened pleading requirements for certain claims—to allow for

  Plaintiffs’ lengthy pleadings. (Dkt. #161-1 at 16). However, Rule 9(b)’s requirement



                                             9
Case 4:19-cv-00119-SDJ-KPJ Document 171 Filed 11/23/20 Page 10 of 11 PageID #: 4045




   that fraud be pleaded with particularity “does not give [litigants] license to evade the

   less rigid—though still operative—strictures of Rule 8.” Ashcroft v. Iqbal, 556 U.S.

   662, 686–87, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). Rule 9 thus cannot rescue a

   complaint that is plainly violative of Rule 8.

          Finally, Plaintiffs claim, in objecting to the Report, that the magistrate judge

   did not actually warn Plaintiffs against violating Rule 8. (Dkt. #161-1 at 15).

   Plaintiffs’ contention is both immaterial and erroneous. First, the magistrate judge

   is not required to expressly warn Plaintiffs to comply with the Federal Rules of Civil

   Procedure, as compliance is expected, and as “[p]ro se litigants are not exempt from

   compliance with the rules of procedure.” Beard v. Experian Info. Sols., Inc., 214

   F.App’x 459, 462 (5th Cir. 2007) (per curiam). Second, Plaintiffs cannot credibly

   allege surprise as they were aware of, and even responded to, Defendants’ Rule 8

   challenge on more than one occasion. See, e.g., (Dkt. #24 at 11; Dkt. #46-1 at 12;

   Dkt. #106 at 14). Finally, the magistrate judge warned Plaintiffs at the hearing on

   November 4, 2019, that their claims, as pleaded in Plaintiffs’ Second Amended

   Complaint, (Dkt. #39), were “not succinctly stated or properly pled.” (Dkt. #96 at 3).

   In view of the facts and law provided above, Plaintiffs’ Objections regarding Rule 8

   are OVERRULED. 4




          4 In their Brief in Support, Plaintiffs accuse the magistrate court of attacking the
   length of Plaintiffs’ Third Amended Complaint by “rolling their eyes in bias alleging the
   Plaintiffs to be ‘vexatious’ and ‘crazy.’” (Dkt. #161-1 at 5, 5 n.14). The Court rejects Plaintiffs’
   reckless and unfounded suggestion of bias on the part of the magistrate court. No bias
   towards Plaintiffs appears anywhere in the record of this case.
                                                   10
Case 4:19-cv-00119-SDJ-KPJ Document 171 Filed 11/23/20 Page 11 of 11 PageID #: 4046




                                      III. CONCLUSION

         Based on the foregoing, the Report, (Dkt. #158), is hereby adopted in part.

   Specifically, the Court adopts the Report’s introduction, (Dkt. #158 at 1), the factual

   and procedural background, (Dkt. #158 at 1–4), and the discussion section concerning

   Rule 8, (Dkt. #158 at 7–11), which is dispositive of the instant litigation.

         .It is therefore ORDERED that Defendants’ Motion to Dismiss Plaintiffs’ Third

   Amended Complaint and Brief in Support, (Dkt. #106), is hereby GRANTED, and

   Plaintiffs’ claims are DISMISSED with prejudice.

         It is further ORDERED that Plaintiffs’ Objections, (Dkt. #161), are

   OVERRULED.

         It is further ORDERED that all pending motions or relief not previously

   granted are hereby DENIED.

            So ORDERED and SIGNED this 23rd day of November, 2020.




                                                         ____________________________________
                                                         SEAN D. JORDAN
                                                         UNITED STATES DISTRICT JUDGE




                                              11
